Case 3:16-bk-03304 Doc 1150-2 Filed 05/01/19 Entered 05/01/19 08:52:09    Desc
                List of 20 Largest Creditors c - Lien filed Page 1 of 7
Case 3:16-bk-03304 Doc 1150-2 Filed 05/01/19 Entered 05/01/19 08:52:09    Desc
                List of 20 Largest Creditors c - Lien filed Page 2 of 7
Case 3:16-bk-03304 Doc 1150-2 Filed 05/01/19 Entered 05/01/19 08:52:09    Desc
                List of 20 Largest Creditors c - Lien filed Page 3 of 7
Case 3:16-bk-03304 Doc 1150-2 Filed 05/01/19 Entered 05/01/19 08:52:09    Desc
                List of 20 Largest Creditors c - Lien filed Page 4 of 7
Case 3:16-bk-03304 Doc 1150-2 Filed 05/01/19 Entered 05/01/19 08:52:09    Desc
                List of 20 Largest Creditors c - Lien filed Page 5 of 7
Case 3:16-bk-03304 Doc 1150-2 Filed 05/01/19 Entered 05/01/19 08:52:09    Desc
                List of 20 Largest Creditors c - Lien filed Page 6 of 7
Case 3:16-bk-03304 Doc 1150-2 Filed 05/01/19 Entered 05/01/19 08:52:09    Desc
                List of 20 Largest Creditors c - Lien filed Page 7 of 7
